04/20/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA


                           Nos. DA 20-0176

STATE OF MONTANA,

     Plaintiff and Appellee,
v.

NATALIE AMANDA RICH,



                               ORDER




     Appellant’s motion to consolidate is GRANTED. It is hereby

ORDERED that DA 20-0175 and DA 20-0176 be consolidated for the

purposes of appeal under Cause No. DA 20-0176.




                                                            Electronically signed by:
                                                                  Mike McGrath
                                                     Chief Justice, Montana Supreme Court
                                                                  April 20 2021